                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 05, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JORGE LUIS MELENDEZ,                      §
                                          §
        Petitioner,                       §
VS.                                       §   CIVIL NO. 2:18-CV-256
                                          §
RALPH HANSON,                             §
                                          §
        Respondent.                       §

                                      ORDER

      The Court is in receipt of Defendant Ralph Hanson’s (“Hanson”) Response to
Motion for Writ of Habeas Corpus and Motion to Dismiss, Dkt. No. 13; the
Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 16;
Plaintiff’s Objections to the M&R, Dkt. No. 17; and Plaintiff’s Reply in Opposition to
Response to Motion for Writ of Habeas Corpus and Motion to Dismiss, Dkt. No. 18.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 16, and GRANTS WITHOUT PREJUDICE
Hanson’s Motion to Dismiss, Dkt. No. 13.          Final Judgment will be entered
separately.


      SIGNED this 5th day of June 2019.



                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
